NUMBER 13-09-00295-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                        IN RE DAN UZZELL


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Dan Uzzell, pro se, filed a petition for writ of mandamus in the above cause

on June 2, 2009, through which he contends that the trial court erred in transferring venue.2




         1
           See T EX . R . A PP . P . 52.8(d) (“W hen denying relief, the court m ay hand dow n an opinion b u t
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).

        2
          Relator has previously raised the issues herein in other proceedings filed with this Court. See, e.g.,
In re Uzzell, No. 13-08-00570-CV, 2008 Tex. App. LEXIS 7537, at *1-2 (Tex. App.–Corpus Christi Oct. 8,
2008, orig. proceeding) (per curiam , m em . op.); Uzzell v. McGee, No. 13-07-00017-CV, 2008 Tex. App. LEXIS
3895, at *1-2 (Tex. App.–Corpus Christi May 22, 2008, no pet.) (m em . op.).
The Court, having examined and fully considered the petition for writ of mandamus, is of

the opinion that relator has not shown himself entitled to the relief sought.

       Mandamus relief is proper only to correct a clear abuse of discretion when there is

no adequate remedy by appeal. See In re Prudential Ins. Co. of Am., 148 S.W.3d 124,

135-36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839 (Tex. 1992)

(orig. proceeding). The relator has the burden of establishing both prerequisites to

mandamus relief. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003) (orig. proceeding).

This burden is a heavy one. See id.

       In the instant case, relator has failed to meet this burden. The petition for writ of

mandamus fails to establish either requirement for relief and is further substantively

deficient insofar as it lacks, inter alia, an appendix and record. See generally TEX . R. APP.

P. 52. Accordingly, the petition for writ of mandamus is DENIED. See id. 52.8(a).


                                                         PER CURIAM

Memorandum Opinion delivered and
filed this 3rd day of June, 2009.




                                              2